 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     BARBARA J. VALLIERE (DCBN 439353)
 3   Chief, Criminal Division

 4   GARTH HIRE (CABN 187330)
     Assistant United States Attorney
 5
            1301 Clay Street, Suite 340-S
 6          Oakland, California 94612
            Telephone:        (510) 637-3723
 7          Facsimile:        (510) 637-3724
            E-mail:           Garth.Hire@usdoj.gov
 8

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                          OAKLAND DIVISION

14   UNITED STATES OF AMERICA,                          No. CR 16-00174 HSG
                                                        No. CR 18-00225 HSG
15                 Plaintiff,
                                                        STIPULATION REGARDING REQUEST FOR
16                           v.                         CONTINUANCE OF SENTENCING
                                                        HEARING AND ORDER
17   NAIFARM SAECHAO,
                                                        Current Hearing Date: February 11, 2019
18                 Defendant.                           New Hearing Date:     February 25, 2019

19

20

21

22

23          Plaintiff United States of America, by and through its counsel of record, the United States
24   Attorney for the Northern District of California and Assistant United States Attorney Garth Hire, and
25   defendant Naifarm Saechao (defendant), by and through his counsel of record, Joyce Leavitt, hereby
26   stipulate as follows:
27

28   STIPULATION AND ORDER
     RE CONTINUING HEARING                       1
 1          1.      Defendant is presently set for sentencing and re-sentencing in the above-captioned

 2   matters. The government requires additional time to prepare its sentencing memorandum in this case

 3   in light of recent legal developments that may impact the applicable base offense level with respect to

 4   the sentencing in the new case.

 5          2.      The parties therefore agree that the sentencing and re-sentencing be continued from

 6   February 11, 2019, to February 25, 2019. The parties are available either at 11:00 a.m. or 2:00 p.m.

 7          IT IS SO STIPULATED.

 8    Dated: February 8, 2019                        DAVID L. ANDERSON
                                                     United States Attorney
 9
                                                           /S/
10
                                                     GARTH HIRE
11                                                   Assistant United States Attorney

12                                                   Attorneys for Plaintiff
                                                     UNITED STATES OF AMERICA
13

14

15                 /S/
     JOYCE LEAVITT                                               Date
16
     Attorney for Defendant
17   Naifarm Saechao

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER
     RE CONTINUING HEARING                       2
 1                                                  ORDER

 2          The Court has read and considered the Stipulation Regarding Request for Continuance of

 3   Sentencing Hearing.

 4          THEREFORE, FOR GOOD CAUSE SHOWN:

 5          The hearing for sentencing and re-sentencing in the above-captioned matters is continued to

 6   11:00 a.m. on February 25, 2019.

 7          IT IS SO ORDERED.

 8

 9             2/8/2019
      DATE                                               HONORABLE HAYWOOD S. GILLIAM, JR.
10                                                       UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER
     RE CONTINUING HEARING                      3
